*1214OPINIOTST.
MoRRis:
The petitioner is here seeking to be classified as a personal service coloration under the provisions of section 200 of the Revenue Act of 1918 and section 200 (5) of the Act of 1921. The definition of a personal service corporation provided in both acts is identical—
The term “ personal service corporation ” moans a corporation whose income is to be ascribed primarily to the activities of the principal owners or stockholders who are themselves regularly engaged in the active conduct of the affairs of the corporation and in which capital (whether invested or borrowed) is not a material income-producing factor * * *.
This section provides three essential elements for classification as a personal service corporation, the lack of any one of which defeats such classification. From the meager evidence offered we are of the opinion that the petitioner is not entitled to be so classified. The evidence, such as we have, indicates that capital was a material income-producing factor. We do not know how much income was received or to whom it should be ascribed, or many other facts which are essential to the determination of the question involved.
Counsel for the petitioner on brief, submitted balance sheets, a table of stockholdings and shares held, the volume of business for each of the taxable years, and various additional facts which are quite material, but as to which there was no testimony.

Judgment will be entered for the respondent.